DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
In the amendment dated 3/30/2022, the following has occurred: Claims 1 and 9 have been amended.
Claims 1-4 and 6-13 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen (US Patent No. 4,511,874 to Rasmussen et al.) in view of Withers (US Patent No. 3,417,357 to JS Withers) and Wood (US 2009/0111015 to Wood et al.).
	Regarding Claim 1, Rasmussen teaches:
a bus bar comprising a rupture portion configured to melt due to electric resistance heat generated by overcurrent and thus to rupture, the rupture portion having a plurality of through-holes (abstract, Figs 1-3)
wherein the plurality of through-holes are formed in “a curvilinear or angular configuration extending transversely to the axis of the fuse ribbon, the reduction in cross-sectional area at any given linear transverse path on the fuse ribbon is minimized. Each weak spots is characterized as having minimized the cross-section area reduction at any single section along the element as having extended the lateral distribution of the reduction. The areas of heat build-up are thereby distributed transversely across the fuse ribbon rather than being concentrated in a small linear area (column 1 lines 45-55)
	While Rasmussen does not explicitly teach an embodiment such that “no imaginary line extending in a direction perpendicular to the longitudinal direction of the bus bar passes through more than one of the plurality of through-holes,” it does teach a principle of extending the through-holes so as to minimize the cross-section of the through holes in the transverse direction. So while Rasmussen teaches “Z-“ or “V-shaped” configurations of through holes (Figs. 4 and 5, see bottom of column 3 through column 4), it also would have been obvious to one of ordinary skill in the art to provide a simple “angular” configuration of dots that do not overlap at all in the transverse direction to maximize the cross-section mechanical strength while still providing areas of decreased resistance for fusing. See e.g. Withers, which teaches bus bar configurations wherein a plurality of through holes are formed so as not to overlap in the transverse direction (Fig. 4).

    PNG
    media_image1.png
    207
    513
    media_image1.png
    Greyscale

Although Rasmussen considers its own innovation an improvement on Withers (see discussion of Fig. 1B at column 2 lines 54-65), Rasmussen only indicates that Withers provides holes that are too large relative to the width and therefore create mechanical weak spots. It would have been obvious to one of ordinary skill in the art to spread the area of the through-holes along the transverse direction in a “/”-shape in order to improve the mechanical strength according to the principles articulated in Rasmussen. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results. See MPEP 2144.04 IV.
	Rasmussen does not explicitly teach:
a battery packing comprising a battery cell and a bus bar electrically connected to the cell
	Wood, however, teaches a battery pack with bus bars between cells, wherein the bus bars comprise fuses for separating cells (Fig. 34, para 0102). It would have been obvious to one of ordinary skill in the art to use a bus bar with a fuse as disclosed in Rasmussen in battery devices, such as those disclosed in Wood, since they were known to be suited for such purposes. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 2, Rasmussen teaches:
pluralities of through-holes disposed along an imaginary connection line with a predetermined angle (Figs); compare the configuration taught in Withers as well
	Regarding Claim 3, Rasmussen teaches:
configurations where multiple imaginary connections lines can be drawn at angles and spaced apart from each other (Fig. 3, etc.)
	Regarding Claim 4, Rasmussen teaches:
wherein the V-shape can be inverted to form a predetermined angle with another imaginary line (Fig. 3), such that inversions of “\”- and “/”-shaped through-hole configurations according to the logic discussed above would have been an obvious shape change according to the principles disclosed in Rasmussen and the range of conventionally known shapes as disclosed in e.g. Withers
	Regarding Claim 6, Rasmussen teaches:
predetermined distances in the longitudinal direction (see Figs.)
	Regarding Claim 7, Rasmussen teaches:
different size holes (Figs. 4 and 5), including partial holes (see also Withers Fig. 5, etc.)
	Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. 
	Regarding Claim 8, Rasmussen teaches:
wherein non-fuse regions are found between repeating fuse regions (Fig. 3)
	Regarding Claim 9, Rasmussen teaches:
a bus bar comprising a rupture portion configured to melt due to electric resistance heat generated by overcurrent and thus to rupture, the rupture portion having a plurality of through-holes (abstract, Figs 1-3)
wherein the plurality of through-holes are formed in “a curvilinear or angular configuration extending transversely to the axis of the fuse ribbon, the reduction in cross-sectional area at any given linear transverse path on the fuse ribbon is minimized. Each weak spots is characterized as having minimized the cross-section area reduction at any single section along the element as having extended the lateral distribution of the reduction. The areas of heat build-up are thereby distributed transversely across the fuse ribbon rather than being concentrated in a small linear area (column 1 lines 45-55)
	While Rasmussen does not explicitly teach an embodiment such that “no imaginary line extending in a direction perpendicular to the longitudinal direction of the bus bar passes through more than one of the plurality of through-holes,” it does teach a principle of extending the through-holes so as to minimize the cross-section of the through holes in the transverse direction. So while Rasmussen teaches “Z-“ or “V-shaped” configurations of through holes (Figs. 4 and 5, see bottom of column 3 through column 4), it also would have been obvious to one of ordinary skill in the art to provide a simple “angular” configuration of dots that do not overlap at all in the transverse direction to maximize the cross-section mechanical strength while still providing areas of decreased resistance for fusing. See e.g. Withers, which teaches bus bar configurations wherein a plurality of through holes are formed so as not to overlap in the transverse direction (Fig. 4). Although Rasmussen considers its own innovation an improvement on Withers (see discussion of Fig. 1B at column 2 lines 54-65), Rasmussen only indicates that Withers provides holes that are too large relative to the width and therefore create mechanical weak spots. It would have been obvious to one of ordinary skill in the art to spread the area of the through-holes along the transverse direction in a “/”-shape in order to improve the mechanical strength according to the principles articulated in Rasmussen. Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results. See MPEP 2144.04 IV.
	Rasmussen does not explicitly teach:
a battery packing comprising a plurality of battery cells and a bus bar electrically connected to the cells
	Wood, however, teaches a battery pack with bus bars between cells, wherein the bus bars comprise fuses for separating cells (Fig. 34, para 0102). It would have been obvious to one of ordinary skill in the art to use a bus bar with a fuse as disclosed in Rasmussen in battery devices, such as those disclosed in Wood, since they were known to be suited for such purposes. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 10, Rasmussen teaches:
oblique angles (Figs.)
	Regarding Claim 11, Rasmussen teaches or renders obvious:
angles of 30-60 degrees (Fig. 3, etc.)
	Regarding Claim 12, Rasmussen teaches or renders obvious:
angle of 45 degrees (Fig. 5)
	Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results. See MPEP 2144.04 IV.  
	Regarding Claim 14, Rasmussen teaches:
spaced apart duplications of fuses having parallel imaginary lines (Fig. 3)
	
Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered and led to new search and consideration. Upon review, a new ground of rejection relying upon a different set of references has been issued in response to the substantive amendments entered with the RCE of 3/30/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have ques/tions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723